The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                             August 29, 2019

                               2019COA135

No. 2018CA0575 People in Interest of D.L.C. — Juvenile Court
— Delinquency — Sentencing — Restitution

     In this appeal of a juvenile’s restitution obligation resulting

from his adjudication, a division of the court of appeals considers

whether a juvenile court may suspend accrual of postjudgment

interest on restitution for a juvenile while he is committed to the

Division of Youth Services under the juvenile restitution statute.

The division concludes it cannot and affirms the district court’s

order denying D.L.C.’s motion to suspend postjudgment interest.
COLORADO COURT OF APPEALS                                       2019COA135


Court of Appeals No. 18CA0575
El Paso County District Court No. 16JD742
Honorable G. David Miller, Judge


The People of the State of Colorado,

Petitioner-Appellee,

In the Interest of D.L.C.,

Juvenile-Appellant.


                                 ORDER AFFIRMED

                                   Division I
                        Opinion by JUDGE HAWTHORNE
                        Taubman and Grove, JJ., concur

                             Announced August 29, 2019


Philip J. Weiser, Attorney General, Kevin E. McReynolds, Assistant Attorney
General, Denver, Colorado, for Petitioner-Appellee

Amy D. Trenary, Alternate Defense Counsel, Broomfield, Colorado, for
Juvenile-Appellant
¶1      Under the juvenile restitution statute, may a juvenile court

 suspend accrual of postjudgment interest on restitution for a

 juvenile while he is committed to the Division of Youth Services

 (DYS)? We answer “no” and affirm the district court’s order denying

 D.L.C.’s motion to suspend postjudgment interest.

            I.    Factual Background and Procedural History

¶2      D.L.C. pleaded guilty to aggravated motor vehicle theft. He

 also agreed to pay restitution. The juvenile court magistrate

 sentenced D.L.C. to probation and granted the People’s restitution

 request, ordering D.L.C. to pay $59,417.07 1 in restitution.

¶3      Later, the magistrate revoked D.L.C.’s probation after he

 pleaded guilty to committing other offenses in a different case

 (17JD487) and committed D.L.C. to DYS. 2 The magistrate ordered

 D.L.C. to pay restitution in this case and also made it a condition of

 his parole in case 17JD487 after his commitment to DYS.

¶4      D.L.C. filed a motion asking the magistrate to suspend

 postjudgment interest on restitution in this case and case 17JD487

 while he is committed to DYS. After the magistrate denied the


 1   This amount was later amended to $56,349.07.
 2   D.L.C. also appeals from case 17JD487 in 18CA0574.

                                    1
 motion, D.L.C. asked the district court to review the magistrate’s

 order. The district court upheld the magistrate’s order, finding that

 it didn’t have authority to suspend postjudgment interest under the

 statutory scheme or case law.

     II.     Postjudgment Restitution Interest Can’t Be Suspended for a
                    Juvenile Under the Adult Restitution Statute

¶5         D.L.C. contends that the district court erred in refusing to

 suspend accrual of postjudgment interest on his restitution

 obligation while he is committed to DYS because section

 19-2-918(2), C.R.S. 2018, authorizes such suspension “to ensure

 that restitution is ordered to be paid in a reasonable manner.” We

 disagree.

                 A.    Standard of Review and Applicable Law

¶6         We generally review a trial court’s restitution order for an

 abuse of discretion. See People v. Henry, 2018 COA 48M, ¶ 12; cf.

 People v. Barbre, 2018 COA 123, ¶ 21. A court abuses its discretion

 when its decision is manifestly arbitrary, unreasonable, or unfair,

 or when it misconstrues or misapplies the law. Henry, ¶ 12. We

 review de novo statutory interpretation questions. See Cowen v.




                                        2
 People, 2018 CO 96, ¶ 11; Dubois v. People, 211 P.3d 41, 43 (Colo.

 2009).

¶7    Our primary purpose when construing a statute is to ascertain

 and give effect to the General Assembly’s intent. Cowen, ¶ 12. We

 look first to the statute’s language, giving words and phrases their

 plain and ordinary meanings. Doubleday v. People, 2016 CO 3,

 ¶ 19. We read statutory words and phrases in context and construe

 them according to the rules of grammar and common usage. Id.;

 Marquez v. People, 2013 CO 58, ¶ 8 (“It is widely accepted that

 where the legislature has not expressly defined a statutory term or

 otherwise limited its meaning, that term must be given its ordinary

 meaning.”). If the statute is unambiguous, we needn’t conduct any

 further statutory analysis. Doubleday, ¶ 20.

¶8    When the court finds that a juvenile who is adjudicated a

 delinquent has damaged a victim’s real or personal property, has

 lost a victim’s personal property, or causes a victim personal injury,

 the court “shall enter a sentencing order requiring the juvenile to

 make restitution as required by [the adult criminal restitution

 statutes].” § 19-2-918(1); People in Interest of A.V., 2018 COA
138M, ¶ 22.


                                   3
¶9     The adult criminal restitution statutes require offenders to pay

  “full restitution” to victims harmed by their misconduct.

  § 18-1.3-601(1)(b), C.R.S. 2018.; A.V., ¶ 23. “Restitution” means in

  relevant part “any pecuniary loss suffered by a victim and includes

  but is not limited to all out-of-pocket expenses, interest, loss of use

  of money, anticipated future expenses . . . and other losses or

  injuries proximately caused by an offender’s conduct and that can

  be reasonably calculated and recompensed in money.”

  § 18-1.3-602(3)(a), C.R.S. 2018. Postjudgment interest accrues “for

  as long as the victim has not been paid in full” and must be added

  to all restitution orders to “encourage expeditious payment of the

  restitution order.” Roberts v. People, 130 P.3d 1005, 1009 (Colo.

  2006).

                              B.    Analysis

¶ 10   D.L.C. argues that the district court has authority to suspend

  postjudgment interest based on the following statutory language:

  “Restitution shall be ordered to be paid in a reasonable manner, as

  determined by the court and in accordance with [the adult criminal

  restitution statutes].” § 19-2-918(2) (emphasis added). He also

  argues that the statute’s “reasonable manner” language is


                                     4
  ambiguous, so we should broadly interpret the statute to consider a

  juvenile’s unique circumstances, postjudgment interest’s purposes,

  and the juvenile justice system’s overall restorative and

  rehabilitative aims. According to D.L.C., considering these factors,

  it’s unreasonable to accrue postjudgment interest while he is

  committed to DYS and can’t pay restitution.

¶ 11   Another division of this court recently addressed section

  19-2-918(2)’s “reasonable manner” language, concluding that it

  didn’t allow a district court to modify a restitution order based on a

  juvenile’s ability to pay or any hardship that the juvenile might

  experience. A.V., ¶ 41. The division based its conclusion on the

  General Assembly’s removal of language from section 19-2-918

  requiring that restitution be ordered “in a reasonable amount” and

  precluded if payment “would cause serious hardship or injustice to

  the juvenile.” Id. at ¶¶ 40-41. The division concluded that these

  deletions reflected the General Assembly’s intent to remove ability

  to pay and hardship from a juvenile court’s consideration when

  ordering restitution. It also concluded that it was “bound by the

  statute’s plain language, which mandates that the juvenile court

  order full restitution for the victims’ losses.” Id. at ¶ 41.


                                      5
¶ 12   We are likewise bound by the plain language of section

  18-1.3-603(4)(a)(I), C.R.S. 2018: “Any order for restitution entered

  pursuant to this section is a final civil judgment in favor of the state

  and any victim. Notwithstanding any other civil or criminal statute

  or rule, any such judgment remains in force until the restitution is

  paid in full.” And nested within “[a]ny order for restitution made

  pursuant to this section is also an order that . . . [t]he defendant

  owes simple interest from the date of the entry of the order at the

  rate of eight percent per annum.” § 18-1.3-603(4)(b)(I). The adult

  criminal restitution statute’s plain language is unambiguous, and it

  compels the accrual of simple interest from the date the restitution

  order is entered. Again, we are “bound by the statute’s plain

  language.” A.V., ¶ 41.

¶ 13   D.L.C. also argues that the language “in accordance with [the

  adult criminal restitution statutes]” in section 19-2-918(2) likewise

  gave the juvenile court discretion to suspend postjudgment interest

  because adult restitution contains requirements that are

  inapplicable to juveniles, so the adult criminal restitution statutes

  can’t be strictly applied to juveniles. See, e.g., § 16-18.5-106,

  C.R.S. 2018 (adult defendants required to pay restitution from


                                     6
  Department of Corrections bank accounts based on ability to pay

  while incarcerated). We disagree. It’s true that some adult criminal

  restitution statutes impose requirements inapplicable to juveniles,

  but section 18-1.3-603(4)(b)(I)’s plain language applies equally to

  juveniles and suspending postjudgment interest wouldn’t be “in

  accordance with” this plain language.

                            III.   Due Process

¶ 14   D.L.C. contends that the statute’s postjudgment interest

  provision is unconstitutional as applied to him because it’s

  fundamentally unfair and violates constitutional due process

  requirements.

¶ 15   D.L.C. failed to preserve his constitutional claims with the

  district court on review of the magistrate’s order. D.L.C. argued to

  the district court that

             to the extent that this [motion] is construed as
             a constitutional as-applied challenge to the
             [statute] . . . [D.L.C.] has proved beyond a
             reasonable doubt that the statute is
             unconstitutional as applied to him pursuant to
             the federal and Colorado constitutions. U.S.
             Const. amend. V, VIII, XIV; Colo. Const. art. II,
             sec. 3, 20, 25.




                                     7
  This general conclusory statement isn’t sufficient to preserve the

  specific argument he now makes on appeal. See also Martinez v.

  People, 2015 CO 16, ¶ 14 (“A general objection will not suffice.

  Parties must make objections that are specific enough to draw the

  trial court’s attention to the asserted error.”) (citation omitted).

¶ 16   We may address an unpreserved constitutional claim for plain

  error. See Reyna-Abarca v. People, 2017 CO 15, ¶ 47. And

  reviewing for plain error, we conclude that no case law or other

  authority existed that should’ve caused the district court to, on its

  own motion, find the statute unconstitutional as applied because it

  denied D.L.C. due process. See People in Interest of L.C., 2017 COA
82, ¶ 20. So any possible error wouldn’t have been obvious and

  thus not plain. See People v. Miller, 113 P.3d 743, 750 (Colo. 2005)

  (for plain error to apply, error must have been “obvious”).

                              IV.   Conclusion

¶ 17   The district court’s order is affirmed.

       JUDGE TAUBMAN and JUDGE GROVE concur.




                                      8